FILED
                            NOT FOR PUBLICATION                             OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10342

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00156-RLH

  v.
                                                 MEMORANDUM *
RAFAEL ROLON-RAMOS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Roger L. Hunt, Chief Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Rafael Rolon-Ramos appeals from his guilty-plea conviction for being a

deported alien found unlawfully in the United States, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rolon-Ramos contends his guilty plea is invalid because the district court

did not properly advise him at the Rule 11 hearing regarding the Sentencing

Guidelines and the 18 U.S.C. § 3553(a) factors. The record does not reflect that

the district court erred. Moreover, any alleged error did not affect his substantial

rights because Rolon-Ramos has failed to show “a reasonable probability that, but

for the error, he would not have entered the plea.” United States v. Dominguez

Benitez, 542 U.S. 74, 83 (2004).

      AFFIRMED.




                                           2                                    09-10342